The opinion of the Court was by
Weston C. J.
The defendant positively agreed, by writing under his hand, to be defaulted in this action. No suggestion is made, that he was circumvented, or acted under any misapprehension, or that the agreement was not fairly entered into. That something was due from the defendant to the plaintiff, must be understood to have been distinctly admitted. The only matter to be decided by the. arbitrators was, for what sum judgment should be rendered in favor of the plaintiff, imwhich the defendant was to have the benefit of an account in offset.
This not being a submission before a justice under the statute, or by a rule of Court, did not derive its validity from any judicial sanction, nor was it regularly to be submitted to the revision of the Court. The doctrine, deducible from the case of North Yarmouth v. Cumberland, 6 Greenl. 21, and of Tyler v. Dyer, 13 Maine R. 41, is, that an award at common law cannot be impeached, except on the ground of corruption, partiality or excess of power. Nothing of this sort being pretended, the default is to stand and judgment rendered for the amount, liquidated by the award.